Citation Nr: 1209882	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which it was found that new and material evidence had not been submitted to reopen the Veteran's service connection claim for PTSD.  This claim is under the jurisdiction of the RO in Atlanta, Georgia. 

Contrary to the RO's finding that a final decision has been rendered on this claim, and thus that it can only be reopened with the submission of new and material evidence under 38 C.F.R. § 3.156(a) (2011), the Board finds that this claim has continuously been prosecuted since October 2003, when the Veteran initially submitted it.  In this regard, 38 C.F.R. § 3.156(b) provides, in pertinent part, that new and material evidence submitted prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 U.S.C.A. § 501 (West 2002).  The appeal period is one year from the date that the agency of original jurisdiction (AOJ) mails notice of a determination.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2011).  

In this case, when the RO originally denied this claim in a January 2004 rating decision, there was no evidence of record corroborating the Veteran's alleged in-service stressor or showing a diagnosis of PTSD.  Thereafter, the Veteran submitted a March 2004 private examination report reflecting a possible diagnosis of PTSD, which was received by VA in July 2004.  Because medical evidence of a diagnosis of PTSD had not been of record at the time of the January 2004 rating decision, it constituted new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 118-20 (2010) (holding that new and material evidence showing a diagnosis of a current disability, an element of service connection that had not previously been established, was sufficient to reopen the claim even though the claimant had not submitted new and material evidence with regard to the missing element of a nexus to service).  Indeed, in an October 2004 rating decision, the RO found that this evidence was sufficient to reopen the claim.  As this evidence was submitted within one year of the January 2004 rating decision, it must be considered to have been filed in connection with the October 2003 claim upon which that decision was based.  See 38 C.F.R. § 3.156(b).  

The October 2004 rating decision continued the denial of the claim due to lack of verification of the Veteran's alleged in-service stressor.  In this regard, the RO's attempt to corroborate the stressor via the United States Center for Unit Records Research (CURR) was unsuccessful as CURR found that insufficient information had been provided to attempt a search.  Thereafter, in June 2005, the Veteran submitted deck logs for the U.S.S. Johnston which verified the Veteran's account of the traumatic event that occurred in service.  As this evidence was submitted within one year of the October 2004 rating decision and clearly constituted new and material evidence with regard to the Veteran's in-service stressor, it pertained to the claim upon which the October 2004 rating decision was rendered.  See id.  As explained in the preceding paragraph, that decision stemmed from the Veteran's October 2003 claim.  As such, the deck logs confirming the Veteran's in-service stressor are considered to have been filed in connection with the Veteran's October 2003 claim.  See id.

The Board also finds that the newly submitted deck logs for the U.S.S. Johnston warranted reconsideration of the claim under the provisions of 38 C.F.R. § 3.156(c), which provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. Id. § 3.156(c)(3).  However, such records do not include records that VA could not have obtained when it previously decided the claim because the records did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the appropriate official source.  Id. § 3.156(c)(2).  

In this case, the deck logs for the U.S.S. Johnston are service department records which existed and had not been associated with the file when VA first decided the claim.  See id. § 3.156(c)(1); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that when information used to verify a stressor was always a part of the record, then VA's failure to locate the relevant service department records was considered a result of administrative error and not due to the veteran's failure to provide sufficient information under § 3.156(c)(2).  See Mayhue, 24 Vet. App. at 279-80.  In Mayhue, the Court found that the unit in which the claimant served and his dates of duty in Vietnam were always a part of the record, and thus held that § 3.156(c)(2) did not apply in that case.  

Similarly, in this case, prior to the January 2004 rating decision, the Veteran had informed the RO in a PTSD questionnaire that the stressor had occurred on the U.S.S. Johnston DD 821, U.S. Navy Sixth Fleet, whose home port was Charleston, South Carolina, and that the incident occurred when the ship was docked in a port of Spain between 1971 and 1972.  Based on this information, which is at least as detailed as the information that had been provided in Mayhue, the Board finds that failure to confirm the stressor via the deck logs for the U.S.S. Johnston was administrative error on the part of VA.  See id.  Indeed, prior to the October 2004 rating decision, the Veteran had further specified that the incident occurred in early 1971.  According to CURR's August 2004 response, a search for these records could not be attempted because a two-month time range, the Veteran's unit assignment, and the geographic location of the incident had not been provided.  However, the Veteran's unit assignment was always a part of the record by virtue of his service personnel records, and the Veteran had stated that the incident occurred when the ship was docked in Spain some time in early 1971.  Accordingly, the Board finds that the information used to obtain deck logs for the U.S.S. Johnston during 1971 and confirm the Veteran's stressor was essentially always part of the record.  As such, § 3.156(c) does not apply, and any award based in whole or in part on the deck logs (as is the case here) is effective the date of the Veteran's original October 2003 claim.  See 38 C.F.R. § 3.156(c)(1).  

The Board further finds that the April 2006 rating decision confirming the denial of service connection for PTSD is not final.  In that decision, the RO found that although the Veteran's stressor had been verified, the evidence of record did not support a diagnosis of PTSD in conformance with the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), as required by VA regulation.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2011).  At the time of this decision, the only medical evidence of PTSD was the March 2004 private examination report reflecting "diagnostic possibilities" of PTSD and other disorders which were advanced as "hypotheses" and not considered "final diagnoses."  After the April 2006 rating decision was issued, the Veteran submitted an April 2006 letter from his private psychologist stating that the Veteran's symptoms were consistent with a diagnosis of PTSD.  In October 2006, he submitted private treatment records pertaining to counseling sessions dating from November 2003 to May 2004 which show a diagnosis of PTSD based on the Veteran's in-service stressor.  This diagnosis must be presumed to have been rendered in accordance with the DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Indeed, the diagnosis was provided within the framework of the DSM-IV multiaxial system for evaluating psychological conditions.  Accordingly, new and material evidence showing a definitive diagnosis of PTSD had been submitted within one year of the April 2006 rating decision, and therefore that decision was not final.  See 38 C.F.R. § 3.156(b).  This new evidence is considered to have been submitted in connection with the claim from which the April 2006 decision stemmed.  See 38 C.F.R. §3.156(a) and (b).  For the reasons discussed in the preceding paragraphs, the April 2006 rating decision relates back to the Veteran's October 2003 claim, which was still pending at the time of that decision.  See 38 C.F.R. § 3.156(b) and (c).  

After the Veteran had submitted the new and material evidence following the April 2006 rating decision, this claim was again denied in a January 2007 rating decision.  Pursuant to § 3.156(b), the January 2007 rating decision must be viewed as a reconsideration of the April 2006 rating decision.  A few weeks later, the Veteran submitted a January 2007 statement regarding his PTSD which the RO construed as a new claim for service connection.  In the May 2007 rating decision, the RO found that new and material evidence had not been submitted since the January 2007 rating decision to warrant reopening the claim.  The Veteran then submitted an October 2007 notice of disagreement (NOD) in response to that decision, giving rise to the current appeal.  Because the Veteran's NOD was submitted within one year of the January 2007 rating decision, which was based on almost the same exact evidence as the May 2007 rating decision, the Board finds that the January 2007 decision is not final.  See 38 C.F.R. § 20.302(a).  Therefore, as the January 2007 rating decision stems from the Veteran's original October 2003 service connection claim, for the reasons discussed above, the present appeal consequently stems from that claim.  As such, there is no prior final decision to be reopened.  Rather, under the provisions of 38 C.F.R. § 3.156(b) and (c), the Veteran has continuously prosecuted the claim since he initially filed it.  As such, the Board has recharacterized the claim as one for service connection rather than as a petition to reopen a previously denied claim. 

The Veteran testified at a May 2011 hearing before the undersigned, which was held at the Atlanta RO.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran has PTSD as a result of witnessing the suicide of a fellow crew member during active military service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veteran's claim of entitlement to service connection for PTSD has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



II. Analysis

The Veteran claims entitlement to service connection for PTSD.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the DSM-IV, a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed in- service stressors actually occurred.  See 38 C.F.R. §§ 3.304(f); 38 C.F.R. § 4.125(a).  When the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Moreover, if a stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. § 3.304(f)(3). 

The Veteran contends that he has PTSD as a result of witnessing a fellow crew member fatally stab himself in the chest in an act of suicide.  Because the Veteran's stressor is not related to combat service or fear of hostile military or terrorist activity, there must be credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  Here, deck logs for the U.S.S Johnston, DD 821, confirm that on June 25, 1971, when the ship was docked at Palma de Mallorca (now Palma) in the Spanish Balearic Islands, a crew member died of a self-inflicted knife wound "before several unsuspecting witnesses."  The Veteran's service personnel records show that he served on the U.S.S. Johnston at this time.  Accordingly, the Board finds that the deck logs for the U.S.S. Johnston are sufficient to corroborate the Veteran's account of witnessing the suicide of a fellow crew member.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the veteran's actual presence during the stressor event did not have to be corroborated, as evidence that the veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the stressor event).  

The Veteran's private treatment records dated during the pendency of this claim, as well as an April 2010 private examination report, show that a private psychologist diagnosed the Veteran with PTSD and found that it was caused by the in-service stressor.  In this regard, the psychologist stated in the April 2010 private examination report that the Veteran had witnessed a traumatic event which involved intense feelings of helplessness and horror, that he continued to have recurrent, intrusive, and distressing recollections of the event as well as dreams of the event, a sense of reliving the event, and a need to put effort into avoiding thoughts and feelings arising from the event.  This diagnosis of PTSD is presumed to have been rendered in accordance with the DSM-IV criteria, as required under § 3.304(f) and § 4.125(a).  See Cohen, 10 Vet. App. at 140.  Indeed, the psychologist clearly used the DSM-IV's criteria for diagnosing PTSD, as shown in his discussion, as well as the DSM-IV's multiaxial framework for diagnosing mental health disorders.  Thus, the Board finds that the Veteran's private treatment records and the April 2010 private examination report constitute probative evidence of a diagnosis of PTSD in accordance with the DSM-IV, as well as a nexus between the Veteran's PTSD and the in-service stressor.  See 38 C.F.R. § 3.304(f). 

The Board notes that in VA examinations dated in August 2006 and July 2010, VA examiners found that the Veteran's symptoms were not sufficient to warrant a diagnosis of PTSD under the DSM-IV criteria.  However, these opinions seem to differ from the private psychologist's findings only with regard to how the Veteran's reported symptoms were evaluated or interpreted by the examiners.  There is no indication that they were based on information or evidence not available to the private psychologist such as to put the integrity of his findings into question.  As such, the Board finds that the evidence is in relative equipoise on this issue, and resolves any doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55. 

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the three service connection elements under section 3.304(f) have been satisfied. Therefore, the benefit-of-the-doubt rule applies, and service connection for PTSD is granted.  See id.


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


